DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 3/30/2021 is acknowledged on 3/30/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 10, 12, 13 and 21 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by H. T. Hallberg (US Patent No. 2,165,479).
Hallberg discloses a training aid (see Figures 1-3) comprising: an elongated body having an upper surface, a first end and a second end, wherein the first end is opposite the second end, wherein the elongated body has a width that is less than a diameter of golf ball recess formed in the upper surface of the elongated body between the first end and the second end thereof, wherein the first [[tee]] golf ball recess is adapted to receive a first portion of the golf ball and wherein the first golf ball recess has a first diameter; [[and]] a second [[tee]] golf ball recess formed in the upper surface of the elongated body, wherein the second [[tee]] golf ball recess is closer to the second end of the elongated body than the first [[tee]] golf ball recess [[and]] wherein the second [[tee]] golf ball recess is adapted to receive a second portion of the golf ball and wherein the second golf ball recess has a second diameter; and a third golf ball recess formed in the upper surface of the elongated body between the second golf ball recess and the second end of the elongated body, wherein the third golf ball recess is adapted to receive a third portion of the golf ball, wherein 2Amendment and Response Under 37 C.F.R. 1.116 Serial No.: 16/896,813the third golf ball recess has a third diameter, wherein the first diameter and the second diameter are smaller than the third diameter (as shown in the attached Figure 3 of Hallberg, the positioning of the recesses, the recited distance between the recesses, the sizes of the recesses as recited are met). Regarding the intended use set forth in the preamble that the device to be a putting training aid, the training device of Hallberg is capable of being used in putting training if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.


    PNG
    media_image1.png
    147
    320
    media_image1.png
    Greyscale
[AltContent: textbox (Second recess)][AltContent: textbox (First end)][AltContent: textbox (Upper surface)][AltContent: textbox (Lower surface is the opposite bottom surface from the upper surface)][AltContent: textbox (Third recess)][AltContent: textbox (First edge)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Allowable Subject Matter
Claims 15-18 and 20 are allowed.
Claims 2, 7, 8, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711